Case 4:19-cv-01270 Document 34 Filed on 04/20/20 in TXSD Page 1 of 1
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                                April 20, 2020
                                                                             David J. Bradley, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        MISTY HAWKINS, et al,         §   CIVIL ACTION NO.
                 Plaintiffs,          §   4:19-cv-01270
                                      §
                                      §
               vs.                    §   JUDGE CHARLES ESKRIDGE
                                      §
        FOX CORPORATE                 §
        HOUSING LLC AND               §
        TANYA LEACH,                  §
                 Defendants.          §

                                   ORDER

           Before the Court is the parties’ joint motion to dismiss with
       prejudice. Dkt 33.
           The motion is GRANTED.
           This case is DISMISSED WITH PREJUDICE.
           The parties will bear their own attorney fees and costs.
           SO ORDERED.
           Signed on April 20, 2020, at Houston, Texas.



                                   Hon. Charles Eskridge
                                   United States District Judge
